Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Ginsberg on 08/15/2022.

The application has been amended as follows: 

1. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium retaining program instructions configured to cause a processor to perform actions, wherein the processor is a processor of a mobile device of a user, wherein the mobile device is in communication with a computing device associated with an entity other than the user, wherein the computing device is in communication with a plurality of mobile devices, each of which retaining the computer program product, wherein the program instructions implement: 
subject to an occurrence of an event associated with the user of the mobile device, obtaining data to be transmitted to the computing device, 
wherein the event is of interest to the entity, 
wherein the event is identified based on sensitive data of the user retained on the mobile device, wherein the sensitive data comprises a user-associated location, 
wherein the event is identified by on-board processing of location data by the mobile device, wherein the location data is obtained by a positioning sensor of the mobile device,
wherein the 
wherein the event comprises determining, by the mobile device, that the distance complies with a condition, 
wherein the data to be transmitted comprises demographic information of the user and a property of the event, wherein a machine learning classifier is utilized by the mobile device for estimating the demographic information based on raw data retained locally on the mobile device, wherein the raw data comprises the location data, wherein the raw data comprises a history of locations of the mobile device, wherein the on-board processing comprises analyzing the history of the locations of the mobile device,
wherein the computing device is not privy to the raw data, wherein the machine learning classifier is trained on a training set before being utilized to perform the demographic information estimation,
wherein the data to be transmitted indicates the distance, wherein the data excludes identifying information that enables to identify the user, 
wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location of the mobile device; and 
transmitting the data to the computing device, whereby enabling the entity to provide a functionality that is based on the sensitive data without transmitting the sensitive data from the mobile device to the computing device. 

7. (Currently Amended) The computer program product of Claim 1, wherein the location of the mobile device is obtained by the positioning sensor.

9. (Currently Amended) The computer program product of Claim 1, wherein the event comprises presenting to the user a personalized content item based on the distance, wherein the personalized content item is stored in a local repository of the mobile device

19. (Currently Amended) A method to be performed by a processor of a mobile device of a user, wherein the mobile device is in communication with a computing device associated with an entity other than the user, wherein the computing device is in communication with a plurality of mobile devices, the method comprising: 
subject to an occurrence of an event associated with the user of the mobile device, obtaining data to be transmitted to the computing device, 
wherein the event is of interest to the entity, 
wherein the event is identified based on sensitive data of the user retained on the mobile device, 
wherein the sensitive data comprises a user-associated location, 
wherein the event is identified by on-board processing of location data by the mobile device, wherein the location data is obtained by a positioning sensor of the mobile device,
wherein the 
wherein the event comprises determining, by the mobile device, that the distance complies with a condition, 
wherein the data to be transmitted comprises demographic information of the user and a property of the event, wherein a machine learning classifier is utilized by the mobile device for estimating the demographic information based on raw data retained locally on the mobile device, wherein the raw data comprises the location data, wherein the raw data comprises a history of locations of the mobile device, wherein the on-board processing comprises analyzing the history of the locations of the mobile device,
wherein the computing device is not privy to the raw data, wherein the machine learning classifier is trained on a training set before being utilized to perform the demographic information estimation,
wherein the data to be transmitted indicates the distance, 
wherein the data excludes identifying information that enables to identify the user, 
wherein the data excludes geographical coordinates of the user-associated location, 
wherein the data excludes geographical coordinates of the location of the mobile device; and
transmitting the data to the computing device, whereby enabling the entity to provide a functionality that is based on the sensitive data without transmitting the sensitive data from the mobile device to the computing device. 
20. (Cancelled)
21. (New) A mobile device used by a user, the mobile device comprising a storage device retaining program instructions, wherein the mobile device is in communication with a computing device associated with an entity other than the user, wherein the computing device is in communication with a plurality of mobile devices, each of which retaining the program instructions, wherein the program instructions are configured to cause a processor of the mobile device to:
subject to an occurrence of an event associated with the user of the mobile device, obtain data to be transmitted to the computing device, 
wherein the event is of interest to the entity, 
wherein the event is identified based on sensitive data of the user retained on the mobile device, 
wherein the sensitive data comprises a user-associated location,
wherein the event is identified by on-board processing of location data by the mobile device, wherein the location data is obtained by a positioning sensor of the mobile device,
wherein the on-board processing is configured to determine a distance between a location of the mobile device and the user-associated location associated with the user of the mobile device, 
wherein the event comprises determining, by the mobile device, that the distance complies with a condition,
wherein the data to be transmitted comprises demographic information of the user and a property of the event, wherein a machine learning classifier is utilized by the mobile device for estimating the demographic information based on raw data retained locally on the mobile device, wherein the raw data comprises the location data, wherein the raw data comprises a history of locations of the mobile device, wherein the on-board processing comprises analyzing the history of the locations of the mobile device,
wherein the computing device is not privy to the raw data, wherein the machine learning classifier is trained on a training set before being utilized to perform the demographic information estimation,
wherein the data to be transmitted indicates the distance, 
wherein the data excludes identifying information that enables to identify the user, 
wherein the data excludes geographical coordinates of the user-associated location, 
wherein the data excludes geographical coordinates of the location of the mobile device; and
transmit the data to the computing device, whereby enabling the entity to provide a functionality that is based on the sensitive data without transmitting the sensitive data from the mobile device to the computing device. 



Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
A.	Claims 1, 2, 4-9, 11-19, and 21 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.

B.	Claim 1 is amended to recite features of “subject to an occurrence of an event associated with the user of the mobile device, obtaining data to be transmitted to the computing device, 
wherein the event is of interest to the entity, 
wherein the event is identified based on sensitive data of the user retained on the mobile device, wherein the sensitive data comprises a user-associated location, 
wherein the event is identified by on-board processing of location data by the mobile device, wherein the location data is obtained by a positioning sensor of the mobile device,
wherein the 
wherein the event comprises determining, by the mobile device, that the distance complies with a condition, 
wherein the data to be transmitted comprises demographic information of the user and a property of the event, wherein a machine learning classifier is utilized by the mobile device for estimating the demographic information based on raw data retained locally on the mobile device, wherein the raw data comprises the location data, wherein the raw data comprises a history of locations of the mobile device, wherein the on-board processing comprises analyzing the history of the locations of the mobile device,
wherein the computing device is not privy to the raw data, wherein the machine learning classifier is trained on a training set before being utilized to perform the demographic information estimation,
wherein the data to be transmitted indicates the distance, wherein the data excludes identifying information that enables to identify the user, 
wherein the data excludes geographical coordinates of the user-associated location, wherein the data excludes geographical coordinates of the location of the mobile device; and 
transmitting the data to the computing device, whereby enabling the entity to provide a functionality that is based on the sensitive data without transmitting the sensitive data from the mobile device to the computing device” Claims 19, and 21 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, 19, and 21.
	Claims 1, 2, 4-9, 11-19, and 21 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621